 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11

12   DESIREE GRISHAM,                          )   No. CV 16-8079-PA (PLA)
                                               )
13                       Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                               )   JUDGE’S REPORT AND
14                  v.                         )   RECOMMENDATION
                                               )
15   COUNTY OF LOS ANGELES, et al.,            )
                                               )
16                       Defendants.           )
                                               )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint, all the
19   records and files herein, and the Magistrate Judge’s Report and Recommendation. The Court
20   accepts the recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.    The Report and Recommendation is accepted.
23         2.    Defendants’ Motion for Summary Judgment (ECF No. 66) is granted.
24         3.    Judgment shall be entered consistent with this Order.
25         4.    The clerk shall serve this Order and the Judgment on
                                                                   o all counsel or parties of record.
26

27   DATED: June 3, 2019                               ___________________________________
                                                       ______
                                                            ___
                                                             _ __
                                                                ___
                                                                  _____
                                                                     ______
                                                                         __________
                                                                                  ____
                                                                                     __
                                                                                      ________
                                                                 PERCY
                                                                 PE
                                                                  ERCY ANDERSON
28                                                        UNITED STATES
                                                                  STTATES DISTRICT JUDGE
